Citation Nr: 1734579	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-09 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder characterized as adjustment disorder with depressed mood, to include as secondary to service-connected hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1979 to October 1987 in the United States Army.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In January 2016, the Board remanded the case so that the Veteran could be afforded a VA examination for his claimed condition. The examination was conducted in September 2016 and the Board finds that there has been substantial compliance with its remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).

The Veteran requested a Board hearing in his substantive appeal; however, he withdrew the request in May 2014. Therefore, the Veteran's hearing is deemed withdrawn and the Board will proceed to adjudicate the Veteran's appeal.


FINDING OF FACT

The Veteran's acquired psychiatric disorder did not manifest during service, has not been shown to be related to such service, and is not proximately due to his service connected bilateral hearing loss.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include as secondary to the service-connected bilateral hearing loss, have not been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310(a) (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Service Connection

A.	Direct Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

B.	Secondary Service Connection

Service connection may be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310(a) (2016). Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service-connected. 38 C.F.R. § 3.310(a),(b) (2016); Allen v. Brown, 7 Vet. App. 439 (1995). In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran contends that his psychiatric condition is related to his service-connected bilateral hearing loss due to being afraid to communicate for fear of confrontation, which was the same feeling that he had in service. See April VA Form 9. He specified that he is not claiming direct service connection for his psychiatric condition; rather, that he is claiming service connection for depression as secondary to his hearing loss. See November 2010 VA Form 21-4138.   

The Veteran's representative argues that a diagnosis of posttraumatic stress disorder (PTSD) should be established based on the Veteran's lay statements, without corroborative evidence, with consideration of the Veteran's hearing loss as a verified stressor as per 38 C.F.R. § 3.304(f).

The Board is required to consider all theories of entitlement to service connection. See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence). Therefore, the Board will address the following questions: 1) whether the Veteran's current acquired psychiatric disorder, diagnosed as adjustment disorder with depressed mood, either began during active service, or is etiologically related to an in-service disease or injury; and 2) whether the Veteran's acquired psychiatric disorder is caused or aggravated by his service-connected bilateral hearing loss disability.

With respect to element (1), a current disability, the Board finds the Veteran has during the pendency of this appeal a diagnosis of an acquired psychiatric disability.

In March 2009, the Veteran was afforded a VA examination to assess etiology of his depressive symptoms.  The examiner, a psychiatrist, diagnosed the Veteran with adjustment disorder with depressed mood. The examiner noted that the Veteran reported an onset of his depressive symptoms in 1987 when the military wanted him to take a class that he had already taken.  The Veteran reportedly refused to take the course and eventually had to see the colonel who understood the situation although he was essentially placed on house arrest for several months.  The Veteran had been given an honorable discharge and ever since then he had had a bad attitude and been irritable and upset.  He reported that his attitude caused him to get into problems with his supervisor at the post office so he resigned.  He was currently working at VA and tried not to communicate with people for fear of getting into problems.  The depressive symptoms included a lack of motivation, irritability, screaming at his wife and children, feeling sad, blue, down in the dumps, and becoming irritated when he could not hear people.  He reported that the symptoms were constant.  He was not receiving any treatment, had not received any psychotherapy for his mental condition in the past year, had not been hospitalized for psychiatric reasons, and had not made any emergency room visits for psychiatric problems.  The Veteran was assigned a Global Assessment of Functioning (GAF) score of 70.  The examiner noted that the Veteran's hearing loss onset was 1984.  He noted further that the current diagnosis was not service related because it is medically impossible to relate to the Veteran's hearing loss.  The examiner noted further that the Veteran reported that his depression started many years after his hearing loss and was specifically related to the problems he had with his commanding officer at the time, and had never recovered from the "unfairness" from his perspective.  

Because the evidence raised the question of direct service connection, the case was remanded and the Veteran was afforded another VA examination.  In September 2016, the Veteran was afforded a mental disorders VA examination. The examiner endorsed that the Veteran does not now nor has he ever been diagnosed with a mental disorder. She noted the Veteran's reported depressive symptoms of depressed mood, decreased interest in activities, and irritation, but noted that he did not "meet criteria for a depressive or other mental disorder."

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled. Here, although the Veteran's claim is for entitlement to service connection for adjustment disorder, with depressed mood, to include as secondary to hearing loss, the Board has rephrased the issue as entitlement to service connection for an acquired psychiatric disorder, to include as secondary to bilateral hearing loss.

The Board finds that the Veteran has been diagnosed with adjustment disorder with depressed mood by a mental health professional. Additionally, his VA treatment notes have consistently listed Depressive Disorder NOS on his "Problems List." In March 2014, he scored a 6 on the PHQ-2 scale, which was indicated a positive depression pre-screen score. Although the most recent VA examination from September 2016 failed to recognize any diagnosis of a mental health disorder, the Board finds that the record is sufficient to establish that the Veteran "is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled" as per Clemons.

While the Board finds that an acquired psychiatric disorder is supported by the record, the evidence does not reflect a diagnosis of PTSD.  Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. §§ 3.304 (f), 4.125 (2016); see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  The record does not show that the Veteran has been diagnosed as having PTSD. 

As noted above, service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).  Because the record on appeal contains a diagnosis of adjustment disorder with depressed mood during the appeal period, even if that disorder had resolved at the time of the September 2016 VA examination, that fact is sufficient to find that the requirement of element (1), a current disability, an acquired psychiatric disability, have been met.

With respect to element (2), in-service incurrence or aggravation of a disease or injury, the Veteran did not have a chronic acquired psychiatric disorder manifest in-service, which is required to grant service connection under 38 C.F.R. § 3.303. The Veteran's separation examination indicated that he had "nervous trouble" as secondary to job stress based on an August 1985 treatment note. However, no diagnosis was rendered and he did not seek treatment for the condition.

There is no etiology opinion that provides a nexus between the Veteran's current acquired psychiatric disorder and his service. The March 2009 examiner noted that the Veteran's difficulties were due to his "anger and irritability." He further opined that it is "medically impossible" to link a mental health condition to the Veteran's bilateral hearing loss. To the extent that this examiner noted that the Veteran reported having feelings of depression since service, he did not express the opinion that the Veteran had an acquired psychiatric disorder that was etiologically related to the Veteran's military service. In fact, there is no competent and credible evidence establishing such a nexus. The September 2016 examiner, who found that the Veteran had no current mental health disorder, opined that the Veteran's reported feelings of depression were related to his dislike for his job and to him "not wanting to be there" and not related to service including the "nervous trouble secondary to job stress" noted on 1987 separation examination. She further noted that there was "no disorder" as least as likely as not aggravated by the Veteran's service-connected hearing loss.

The Board finds that competent, credible, and probative evidence establishes that the Veteran's acquired psychiatric disorder is not etiologically related to his active service. Additionally, his acquired psychiatric disorder is not secondary to his service-connected bilateral hearing loss. While the Veteran has consistently reported the "depressive symptoms" he experiences as a result of not being able to hear others, there is no medical evidence or etiology opinion linking any acquired psychiatric disorder to his service or to his service-connected bilateral hearing loss. While the Veteran is competent to report (1) symptoms observable to a layperson; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, in this case, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition. See Davidson v. Shinseki, 581 F.3d 1313 (2009). With regard to the specific issue in this case, whether any current acquired psychiatric disorder is related to in-service or current issues of hearing difficulty, falls outside the realm of knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Determining the etiology of the Veteran's acquired psychiatric disorder requires medical inquiry into internal biological and neurological processes. Such internal processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills. Although competent to describe his symptoms, he is not competent to determine the cause of any current disability. As a result, the probative value of his lay assertions is low. Therefore, service connection for an acquired psychiatric disorder is not warranted.

II.	Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159  (2016).  Here, the Veteran was provided with the relevant notice and information in a letter dated November 2010, prior to the initial adjudication of his claim.  He has received additional notice letters as his claim has developed. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records and post-service medical records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations for his claimed psychiatric disorder which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition. The Board remanded the case in January 2016 because it determined that a prior March 2009 VA examination did not address the Veteran's theory of direct service connection, noting that while the Veteran indicated that he was not pursuing direct service connection, the Veteran's STRs showed hearing problems in service and that he experienced nervous trouble in 1985 secondary to job stress.  The Veteran was then afforded another VA examination in September 2016 that addressed the Board's inquiry.  Thus, the Board finds there has been substantial compliance with its remand instructions regarding the claim for service connection for a psychiatric disorder.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).


ORDER


Service connection for an acquired psychiatric disorder, to include as secondary to service-connected hearing loss, is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


